DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to application 17/085211 filed on 10/30/2020. Claims 1-23 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/301046, filed on 11/13/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means,” that are being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “means” in claims 1, and 3-15; “base drive means”, “drive control means” in claims 16-20; and “user input means” in claims 16, 18, 19 and 20. The corresponding structure for “means” in claims 1, and 3-15, can be found in [0032] the specification submitted on 10/30/2020 where it states “[t]he means for determining an angle between the first base part 13 and the second base part 15 may, as examples, include a mechanical device, a resistive electronic device, a capacitive electronic device, an optomechanical device, or any other suitable type of device for determining an angle between two parts which can rotate relative to one another about a common axis.” For the purpose of examination, such mean is interpreted as any suitable type of device for determining an angle. The corresponding structure of “base drive means” in claims 16-20, can be found in [0038] of the specification submitted on 10/30/2020, directed to a motor. The corresponding structure of “user input means” in claims 16, 18, 19 and 20, can be found in the amended [0020] of specification submitted on 10/30/2020, directed to a “drive control means” in claims 16-20 is not specified in the specification of the instant application, although the language of drive control means is found in [0020] in the specification submitted on 10/30/2020, but the specification still does not disclose what structure the “drive control means” is. For the purpose of examination, such means is interpreted as any structure that is capable of perform the functions of the corresponding means.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 16-20 
Claim limitation “drive control means” in claims 16-20 invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As explained in the Claim Interpretation section above, the corresponding structures for “drive control means” in claims 16-20 is not specified in the specification of the instant application, being that such words are not used in the specification of the instant application. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b).
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/301046 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the instant application are anticipated by the claims of the reference application, see below comparison for more detail, with difference portions bolded.

Claim 1 of 16/301046
1. An apparatus for virtual reality simulation, including: 
     a first base part and a second base part arranged to be rotatable relative to each other about a common axis; 
     a processor input arranged to receive a drive rotation signal; 
     a motor drive responsive to the drive rotation signal to cause driven rotation of the base parts relative to each other; 
     a camera mounted radially outwardly of the common axis and arranged such that, during use of the apparatus by a user, the camera points towards the use of the apparatus; 
     means for determining an angle between the first base part and the second base part; and 
     a wearable user input wherein the user input is arranged to determine a direction in which a user of the apparatus is looking.

6. An apparatus as claimed in claim 3, wherein the camera is mounted such that it is arranged to rotate with the second base part when the second base part rotates relative to the first base part.

     a first base part and a second base part arranged to be rotatable relative to each other about a common axis; 
     a processor input arranged to receive a drive rotation signal; 
     a motor drive responsive to the drive rotation signal to cause driven rotation of the base parts relative to each other; 
     a camera mounted radially outwardly of the common axis and such that it is arranged to rotate with the second base part when the second base part rotates relative to the first base part;
     a device for determining an angle between the first base part and the second base part; and 
     a wearable user input wherein the user input is arranged to determine a direction in which a user of the apparatus is looking;
     wherein the camera is arranged to track the movement of the user’s head and/or the movement of the user’s hands.


It can be seen from the table above that claim 1 of the reference application anticipates the instant claim 1 of the instant application that it further limits the camera rotates with the second part, and that “the camera is arranged to track the movement of the user’s head and/or the movement of the user’s hands” read on the limitation of “during use of the apparatus by a user, the camera points towards the use of the apparatus”. Claims 3 and 6 of the instant application further limits claim 1 of the instant application, however such limitations are also found in claim 1 of the reference application, hence also anticipated by it.
Furthermore, claims 2, 4, 5, 7 and 9-15 of the instant application is also provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, 5, 7 and 9-15 respectively of copending Application No. 16/301046 (reference application), being that they recites the same further limitations. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. Note: at the time of the 

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16, 17 and 19-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nauseef et al. (US Patent Pub. No. 2016/0195923 A1)
Regarding claim 16, Nauseef teaches an apparatus for virtual reality simulation (Nauseef, Fig. 2, [0044], gyroscopic chair utilized of a virtual reality simulation), including:
a first base part and a second base part arranged to be rotatable relative to each other about a common axis (Nauseef, Fig. 2, base 202 and motor 206, Y-axis; Nauseef, [0046], motor 206 enable rotation of base 202 along a predetermined axis); base drive 
Regarding claim 17, Nauseef teaches the limitations of the parent claim 16 and further teaches the user input means includes one or more of: a magnetometer; gyroscope; and an accelerometer (Nauseef, [0034] and [0063], head-mounted display include sensor detecting movements of the user such as head tilt, head turn and/or other movement, the sensor can include accelerometer, a motion sensor, gyroscope, and/or the like).
Regarding claim 19, Nauseef teaches an apparatus for virtual reality simulation for connection to a processor (Nauseef, Fig. 2, [0044], gyroscopic chair utilized of a virtual reality simulation; Nauseef, [0054], one or more processor), including: 
a first base part and a second base part arranged to be rotatable relative to each other about a common axis (Nauseef, Fig. 2, base 202 and motor 206, Y-axis; Nauseef, [0046], motor 206 enable rotation of base 202 along a predetermined axis); base drive means operable to drive rotation of the first and second base parts relative to each 
Regarding claim 20, Nauseef teaches the limitations of the parent claim 19, and further teaches the drive control means is arranged to control the base drive means also in dependence on the sensed movement of the mammalian head (Nauseef, [0069], additionally, the gyroscopic chair can be moved in response to identified head movements).
Regarding claim 21, Nauseef teaches an apparatus for virtual reality simulation (Nauseef, Fig. 2, [0044], gyroscopic chair utilized of a virtual reality simulation) for connection to a processor (Nauseef, [0054], one or more processor), the processor being operable to deliver a display signal to wearable virtual reality apparatus arranged to be worn on the mammalian head (Nauseef, Fig. 2, head-mounted display 224; Nauseef, [0085], video content provided to the user via the head-mounted display; Nauseef, [0034] and [0063], head-mounted display include sensor detecting movements of the user such as head tilt, head turn and/or other movement), and whereby sensed 
Regarding claim 22, Nauseef teaches the limitations of the parent claim 21 and further teaches the wearable virtual reality apparatus is arranged to determine a direction in which a user of the apparatus is looking (Nauseef, Fig. 2, head-mounted display 224; Nauseef, [0034] and [0063], head-mounted display include sensor detecting movements of the user such as head tilt, head turn and/or other movement; Nauseef, [0069], head movement corresponds to user’s gaze).
Regarding claim 23, Nauseef teaches the limitations of the parent claim 21 and further teaches the wearable virtual reality apparatus includes one or more of: a gyroscope; an accelerometer; and a magnetometer (Nauseef, [0034] and [0063], head-mounted display include sensor detecting movements of the user such as head tilt, head turn and/or other movement, the sensor can include accelerometer, a motion sensor, gyroscope, and/or the like). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuoka (“Designing a Robot as Communication Media –The Effect of Head and Body Movement on Co-Present’s Impression–”) in view of Nauseef et al. (US Patent Pub. No. 2016/0195923 A1) 
Regarding claim 1, Kuzuoka teaches an apparatus for virtual reality simulation (Kuzuoka, page 52 Fig. 5 apparatus depicted in ATLAS mode; Kuzuoka, page 52 column 1, paragraph 7, virtual reality), including: 
a first base part and a second base part arranged to be rotatable relative to each other about a common axis (Kuzuoka, page 52, Fig. 5 apparatus depicted in ATLAS mode, one of the bottom gray circle and treadmill reads on first base part, and the other of bottom gray circle and treadmill reads on second base part and rotatable to each other about a common axis as indicated by circular arrow; Kuzuoka, page 52, column 1, paragraph 1, “When a user steps sideways, the whole system turns to compensate for the user’s walking direction.”); 
a processor input arranged to receive a drive rotation signal (Kuzuoka, page 52, Fig. 5, PC, it is obvious to one of ordinary skill in the art that a processor would be within an apparatus/device to receive a drive rotation signal to rotate a mechanical part); 
a camera mounted radially outwardly of the common axis and such that, during use of the apparatus by a user, the camera points toward the use of the apparatus (Kuzuoka, page 52, Fig. 5, camera mounted on the treadmill and points to the user, i.e. rotates with treadmill and radially outward of the common axis; Kuzuoka, page 52, column 1, paragraph 1, “We mount a CCD camera with an infrared light filter and an infrared lamp in front of the treadmill.”); and 

Kuzuoka does not seem to explicitly teach the apparatus including: a motor drive responsive to the drive rotation signal to cause driven rotation of the base parts relative to each other; and
means for determining an angle between the first base part and the second base part.
However, in a related art of controlling a platform/base to rotate for the use of virtual reality/HMD, Nauseef teaches the use of a motor drive responsive to a drive signal to cause driven rotation base parts relatives to each other (Nauseef, Fig. 2, motor 206; Nauseef, [0031] and [0111], cause the gyroscopic chair to be moved by the motor); and 
means for determining an angle between a first base part and second base part (Nauseef, [0046], motor 206 may include one or more sensor; Nauseef, [0108] sensor data from gyroscopic chair can be used to determine the position of the gyroscopic chair).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a motor to rotate the bases and include a means for determining an angle between the base parts as suggested by 
Regarding claim 3, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 1 and further including a camera mounted radially outward of the common axis (Kuzuoka, page 52, Fig. 5, camera mounted on the treadmill and points to the user, i.e. rotates with treadmill and radially outward of the common axis).
Regarding claim 4, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 3 and further teaches the camera is mounted such that the camera points substantially radially inward towards the common axis (Kuzuoka, page 52, Fig. 5, camera mounted on the treadmill, i.e. pointing to the axis of rotation; Kuzuoka, page 52, column 1, paragraph 1, “We mount a CCD camera with an infrared light filter and an infrared lamp in front of the treadmill.”).
Regarding claim 5, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 3 and further teaches the camera is arranged such that, during use of the apparatus by the user, the camera points towards the user of the apparatus (Kuzuoka, page 52, Fig. 5, camera mounted on the treadmill, i.e. pointing to the user; Kuzuoka, page 52, column 1, paragraph 1, “We mount a CCD camera with an infrared light filter and an infrared lamp in front of the treadmill.”). 
Regarding claim 6, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 3 and further teaches the camera is mounted such that it is arranged to rotate with the second base part when the second base part rotates relative to the first 
Regarding claim 8, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 3 and further teaches the camera is mounted such that it remains stationary with respect to the first base part during use of the apparatus (Kuzuoka, page 52, Fig. 5, camera mounted on the treadmill and points to the user, i.e. when treadmill rotates and the camera rotates with it hence stationary with respect to the treadmill). 
Regarding claim 9, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 1 and further teaches a user input device arranged to allow a user of the apparatus to control rotation of the first base part and the second based part relative to each other about the common axis (Kuzuoka, page 52, Fig. 5 apparatus depicted in ATLAS mode, treadmill; Kuzuoka, page 52, column 1, paragraph 1, “When a user steps sideways, the whole system turns to compensate for the user’s walking direction.”).
Regarding claim 10, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 9 and further teaches the user input device is a foot-operated user input (Kuzuoka, page 52, Fig. 5 apparatus depicted in ATLAS mode, treadmill; Kuzuoka, page 52, column 1, paragraph 1, “When a user steps sideways, the whole system turns to compensate for the user’s walking direction.”).
Regarding claim 14, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 1 and further teaches the wearable user input includes one or more of: a gyroscope; an accelerometer; and a magnetometer (Kuzuoka, page 52, Fig. 5, HMD; .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzuoka (“Designing a Robot as Communication Media –The Effect of Head and Body Movement on Co-Present’s Impression–”) in view of Nauseef et al. (US Patent Pub. No. 2016/0195923 A1) and Oberhauser et al. (US Patent Pub. No. 2014/0077795 A1)
Regarding claim 2, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 1. Kuzuoka in view of Nauseef does not seem to explicitly teach the means for determining an angle between the first base part and the second base part includes one of: a potentiometer; and a rotary encoder.
However, Nauseef teaches in [0046] that motor 206 may include one or more sensor and teaches in [0108] that sensor data from the gyroscopic chair can be used to determine the position of the gyroscopic chair. And in the art of motors, Oberhauser teaches that it is well known in the art that rotary encoders are frequently used to determine the absolute angular position of motor and drive shafts (Oberhauser, [0003]).
Before the time of first effective filing of the claimed invention, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in use what is well known in the art, i.e. rotary encoder, as suggested by Oberhauser as the 
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzuoka (“Designing a Robot as Communication Media –The Effect of Head and Body Movement on Co-Present’s Impression–”) in view of Nauseef et al. (US Patent Pub. No. 2016/0195923 A1) and Barry et al. (US Patent No. 9,552,056 B1)
Regarding claim 7, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 3. Kuzuoka in view of Nauseef does not seem to explicitly teach the camera is mounted on a telescoping pole. 
However, in a related art of detecting/tracking a user using a camera, Barry teaches a camera mounted on a telescoping pole (Barry, Fig. 1, camera 22; Barry, column 5 lines 9-27, camera 22 mounted on structure 30 which may be a telescoping pole).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to also mounting the camera on a telescoping pole as suggested by Barry in the system of Kuzuoka in view of Nauseef. The suggestion/motivation would have been in order to allow the height of the camera .  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzuoka (“Designing a Robot as Communication Media –The Effect of Head and Body Movement on Co-Present’s Impression–”) in view of Nauseef et al. (US Patent Pub. No. 2016/0195923 A1) and Chang (US Patent Pub. No. 2005/0037898 A1)
Regarding claim 11, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 9. Kuzuoka in view of Nauseef does not seem to explicitly teach the user input device includes a rotating plate.
However, in a related art of treadmill, Chang teaches that as known in the art, the belt of a treadmill is driven by a rotating roller/wheel, i.e. rotating plate (Chang, Figs. 1 and 3, wheel 71 and roller 70).
Before the time of first effective filing of the claimed invention, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in include a rotating roller/wheel, i.e. rotating plate, as suggested by Chang in the system including a treadmill of Kuzuoka in view of Nauseef.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the time of first effective filing of the claimed invention.
claim 12, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 9. Kuzuoka in view of Nauseef does not seem to explicitly teach the user input device includes at least one pedal.
However, in a related art of treadmill, Chang teaches a treadmill includes at least one pedal (Chang, Fig. 1, pedals 10).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to incorporate the treadmill of Chang for the system of Kuzuoka in view of Nauseef. The suggestion/motivation would have been in order to provide a greater degree of movement, which leads to greater range of control (Chang, [0004], serve as a stair climbing machine as well).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzuoka (“Designing a Robot as Communication Media –The Effect of Head and Body Movement on Co-Present’s Impression–”) in view of Nauseef et al. (US Patent Pub. No. 2016/0195923 A1) and Coody et al. (US Patent No. 5,830,113)
Regarding claim 13, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 9. Kuzuoka in view of Nauseef does not seem to explicitly teach the user input device is arranged to rotate about a further axis between a stowed position and a use position.
However, in a related art of treadmill, Coody teaches a treadmill that is arranged to rotate about a further axis between a stowed position and a use position (Coody, Figs. 1 and 2 use and stowed positions respectively, rotating along the axis defined by the bolt 84).
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzuoka (“Designing a Robot as Communication Media –The Effect of Head and Body Movement on Co-Present’s Impression–”) in view of Nauseef et al. (US Patent Pub. No. 2016/0195923 A1) and Wu et al. (US Patent No. 7,004,885 B1)
Regarding claim 15, Kuzuoka in view of Nauseef teaches the limitations of the parent claim 1. Kuzuoka in view of Nauseef does not seem to explicitly teach including a chair mounted on the second base part such that the chair is arranged to rate with the second base part relative to the first base part.
However, in a related art of treadmill, Wu teaches a treadmill where a wheelchair/chair can be mounted on a treadmill (Wu, Fig. 1).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to incorporate the treadmill of Wu for the system of Kuzuoka in view of Nauseef. The suggestion/motivation would have been in order to allow the system to be used by someone with disability, i.e. need wheelchair (Wu, Fig. 1).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nauseef et al. (US Patent Pub. No. 2016/0195923 A1) in view of Oberhauser et al. (US Patent Pub. No. 2014/0077795 A1) 
Regarding claim 18, Nauseef teaches the limitations of the parent claim 16. Nauseef does not seem to explicitly teach additionally including a shaft encoder arranged to determine the angular position of the first and second base parts relative to each other.
However, Nauseef teaches in [0046] that motor 206 may include one or more sensor and teaches in [0108] that sensor data from the gyroscopic chair can be used to determine the position of the gyroscopic chair. And in the art of motors, Oberhauser teaches that it is well known in the art that rotary encoders are frequently used to determine the absolute angular position of motor and drive shafts (Oberhauser, [0003]).
Before the time of first effective filing of the claimed invention, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.
The results of the combination would have been predictable and resulted in use what is well known in the art, i.e. rotary/shaft encoder, as suggested by Oberhauser as the sensor for motor of Nauseef. The suggestion/motivation would have been in order to achieve a high resolution sensing of the position or have a fast response time at turn on (Oberhauser, [0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DONG HUI LIANG/Primary Examiner, Art Unit 2693